                  IN THE UNITED STATES DISTRICT COURT
                 FOR MIDDLE DISTRICT OF NORTH CAROLINA

DH-DHEKELIA SHIP MANAGEMENT LIMITED,                   )
                                                       )
                           Plaintiff,                  )
v.                                                     )           1:21CV135
                                                       )
BLUESTONE COAL SALES CORPORATION and                   )
BLUESTONE RESOURCES, INC.                              )
                                                       )
                           Defendants.                 )

                                         ORDER

       Before the court is the motion filed by Defendant Bluestone

Coal     Sales   Corporation       and     Bluestone    Resources,      Inc.    to

vacate/modify     the   maritime    attachment    and      dismiss    Plaintiff’s

Complaint. (Doc. 9.)       Pursuant to Supplemental Rule E(4)(f) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure, any

person claiming an interest in the property attached or garnished

pursuant to order upon application of the Court, “shall be entitled

to a prompt hearing at which the plaintiff              shall be required to

show why the arrest or attachment should not be vacated or other

relief granted consistent with these rules.”               Fed. R. Civ. P. Adm.

Supp. R. E(4)(f).       In preparation for a hearing in this matter,

       IT   IS   ORDERED    that   the     Plaintiff    file   a     response   to

Defendant’s motion no later than March 31, 2021.

       IT IS FURTHER ORDERED that this matter be set for a hearing

on April 1, 2021 at 2:30 p.m. in Courtroom 2 in Winston-Salem.




       Case 1:21-cv-00135-TDS-JEP Document 11 Filed 03/29/21 Page 1 of 2
                                          /s/   Thomas D. Schroeder
                                       United States District Judge
March 29, 2021




                                   2



    Case 1:21-cv-00135-TDS-JEP Document 11 Filed 03/29/21 Page 2 of 2
